40 F.3d 1247
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Burl EVANS, Plaintiff-Appellant,v.CASTRO, District Attorney, et al., Defendant-Appellee.
No. 94-16377.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 14, 1994.*Decided Nov. 21, 1994.

Before:  WALLACE, Chief Judge, GOODWIN and NORRIS, Circuit Judges.


1
MEMORANDUM**


2
Burl Evans, a California state prisoner, appeals pro se the district court's dismissal without prejudice pursuant to 28 U.S.C. Sec. 1915(d) of Evans' 42 U.S.C. Sec. 1983 action alleging that his arrest and conviction of assault with a deadly weapon and possession of a firearm were the result of a conspiracy by members of the Contra Costa County Police Department, the District Attorney's Office, and the Office of the Public Defender.


3
Evans sought damages for the violation of his constitutional rights.  He also sought injunctive relief in the form of a federal investigation of his case and his removal from the jurisdiction of the State of California Department of Corrections pending that investigation.  Because Evans' allegations necessarily imply the invalidity of his conviction and because Evans did not show that his conviction has been invalidated by a state or federal court, the district court properly dismissed his claim for damages under Heck v. Humphrey, 114 S.Ct. 2364 (1994).  Evans' remaining claims were properly dismissed because habeas corpus is the exclusive remedy for a state prisoner who challenges the fact or duration of his confinement.  Preiser v. Rodriguez, 411 U.S. 475, 488-490 (1973).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3